Citation Nr: 0823058	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  04-33 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of a left knee injury.

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of a right foot injury with arthritic 
changes.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to April 
1985 and from September 1987 to March 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In a December 2002 rating decision issued in 
January 2003, the RO denied service connection for a jaw 
condition and in an April 2005 rating decision, the RO denied 
claims for increased ratings for residuals of injuries to the 
veteran's left knee and right foot.

In February 2006, the veteran testified at a hearing before 
the undersigned Veterans Law Judge at the RO (Travel Board 
hearing); a copy of the transcript is in the record.

In July 2006, the Board denied the veteran's claim for 
service connection for a jaw condition and remanded the 
claims for increased ratings for residuals of injuries to the 
veteran's left knee and right foot for additional 
development; these issues are again before the Board for 
further appellate review.  


FINDINGS OF FACT

1.  Residuals of a left knee injury are not manifested by 
malunion of the tibia and fibula with marked knee or ankle 
disability.  

2.  Residuals of a right foot injury with arthritic changes 
do not approximate a moderately severe foot injury.
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a left knee injury have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.71a, Diagnostic 
Code 5262 (2007).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a right foot injury have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.71a, Diagnostic 
Codes 5010, 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letter(s) sent to the 
appellant in August 2006 that fully addressed all four notice 
elements.  The letter informed the appellant of what evidence 
was required to substantiate the claim(s) and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a February 2008 supplemental statement of the case 
issued after the notice was provided.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra. 

The Board acknowledges that the letter sent to the veteran in 
August 2006 does not meet the requirements of Vazquez-Flores 
and is sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below.  In this case, 
the veteran was provided with correspondence regarding what 
was needed to support his claim.  Specifically, the letter 
explained to the veteran that, in order to support his claim 
for an increased rating, he could submit evidence showing 
that his disability had gotten worse.  The letter provided 
the veteran with several examples of evidence that would 
validate his claim, including statements from his doctor and 
statements from other individuals who were able to describe 
from there knowledge and observations in what manner his 
disability had worsened.  The veteran was also informed how 
the VA determines a disability rating, including 
consideration of the impact of the conditions and symptoms on 
his employment.  In addition, at his VA examination in 
January 2008, the veteran informed the examiner that his 
disabilities affect his daily activities of living secondary 
to pain.  Finally, in terms of the veteran's knowledge of the 
criteria contained in the Diagnostic Codes pertaining to his 
disabilities, the Board notes that a November 2005 statement 
of the case provided to the veteran contained the criteria 
for disability ratings for the Diagnostic Codes pertaining to 
his left knee and right foot disabilities.  

As the veteran has been informed of the type of evidence that 
would demonstrate a worsening or increase in severity of the 
disability, the criteria necessary for entitlement to higher 
disability ratings for his left knee and right foot 
disabilities,  how a higher disability rating is assigned and 
examples of the types of medical and lay evidence that the 
claimant may submit that are relevant to establishing 
entitlement to increased compensation, the Board finds that 
the notice deficiencies do not affect the essential fairness 
of the adjudication.  Therefore, the presumption of prejudice 
is rebutted.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  The 
veteran was provided an opportunity to set forth his 
contentions during the February 2006 hearing before the 
undersigned Veterans Law Judge and was afforded a VA medical 
examination in January 2008.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  

Where service connection has already been established and an 
increase in the disability rating is at issue, as in the 
present case regarding the veteran's increased rating claims, 
it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board notes that the Court, in Hart v. Mansfield, 21 Vet. 
App. 505 (2007), held that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
reaching this conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  38 U.S.C. § 5110.  Accordingly, the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Increased rating - residuals of a left knee injury 

At his February 2006 hearing, the veteran contended that his 
residuals of a left knee injury, which included locking, 
giving way and pain, are more severe than his assigned 20 
percent disability rating suggests and that he is eligible 
for a higher disability rating.  

The veteran is currently service-connected under Diagnostic 
Code 5262, which provides ratings based on impairment of the 
tibia and fibula.  Malunion of the tibia and fibula with 
moderate knee or ankle disability is rated at a 20 percent 
disability rating and malunion of the tibia and fibula with 
marked knee or ankle disability is rated at a 30 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

By way of history, an April 2003 VA examination report shows 
that the veteran's left knee was normal to inspection, 
without redness or swelling.  There was mild tenderness on 
movement of the patella.  Flexion was 120/140 and extension 
was 0/0.  There was no varus or valgus instability.  
Contemporaneous x-rays showed a possible joint effusion and 
the rest was negative.  The diagnosis was traumatic injury to 
the left knee, two times, with two arthroscopic surgeries in 
the past.  

A December 2004 VA joints examination report shows that the 
veteran was not using a cane but had a very slow gait, 
favored both his legs and walked with a slight limp.  
Examination of his left knee revealed no gross deformity and 
no tenderness to palpation.  Range of motion was 104 degrees 
with extension at eight degrees.  He had a positive 
McMurray's sign and negative Lachman sign.  With flexion and 
extension of the knee, there was an audible click and he 
appeared quite uncomfortable and grimaced every time he 
flexed and extended the knee.  There was no edema or warmth 
and his patella was not ballotable.  There was no valgus or 
varus laxity and repetitive motion of the knee caused pain of 
approximately four.  A contemporaneous x-ray showed no 
fracture, subluxation, dislocation or joint space narrowing.  
No effusion was identified and the impression was a normal 
examination.  The diagnosis was arthroscopic surgery for a 
torn anterior cruciate ligament (ACL) and medical meniscal 
tear.  The examiner noted that the veteran was symptomatic 
with occasional functional impairment.  

A September 2006 VA medical record shows that the veteran 
reported left knee pain, more with movement than at rest.  
There was no edema, redness, deformity or open wounds.  The 
veteran denied any trauma, injury, fever, dizziness or 
shortness of breath.  Upon examination, there was no 
swelling, erythema or crepitus and there was good range of 
motion with point tenderness.  The assessment was probable 
tendonitis in his left knee.  

A January 2008 VA examination report shows that the veteran 
reported that, when he is taking his medications, he has 
minimal discomfort in his knee.  He begins to feel pain with 
walking.  He stated that his knee was weak and stiff, but 
that there was no swelling, heat, redness, instability or 
giving way.  He indicated that, from time to time, he felt 
like his knee locked and he would rub his knee and then could 
move the knee again.  He did not report any additional flare-
ups including additional limitation of motion or functional 
impairment.  The veteran did not use a knee brace, crutches 
or a cane to walk.  There had been no episodes of dislocation 
or recurrent subluxation and he did not experience 
constitutional symptoms in association with the knee 
condition.  The veteran indicated that his knee condition 
affected his activities of daily living secondary to pain and 
that it affected his job as a custodian at the post office 
only occasionally. 

Upon examination, flexion of the left knee was 135/140 and 
extension was -2 to -3, meaning that full extension of the 
knee was minimally short of complete straightening.  There 
was no objective evidence of painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement or guarding of movement.  Symptoms were reported by 
the veteran subjectively.  The veteran stated that he could 
walk for two blocks if he took his time and could stand for 
20 minutes without interruption.  The examiner noted that he 
actually works all day at the post office.  The veteran's 
gait was generally normal, but he had an occasional limp 
favoring his left lower extremity.  The examiner noted that 
the veteran did not have any skin breakdown, callosities or 
unusual shoe wear pattern on the left side because of the 
knee.  No ankylosis or inflammatory arthritis was noted.  A 
contemporaneous x-ray report revealed that no fracture, 
dislocation, joint effusion or other osseous abnormality.  
The diagnosis was old partial tear of anterior cruciate 
ligament and old partial tear of the anterior horn of the 
medical meniscus, left knee, status post two arthroscopic 
repairs with residuals as described and osteoarthritis of the 
left knee.  

Based on the evidence of record, the veteran's disability 
does not warrant a higher rating under Diagnostic Code 5262 
at any time during the appeals period.  The veteran has had 
several x-ray studies of the left knee over the appeals 
period, and there is no evidence that the veteran has 
malunion of the tibia and fibula with marked knee or ankle 
disability to warrant a 30 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2007). 

The Board has considered rating the veteran's left knee 
disability under other Diagnostic Codes.  The veteran's left 
knee injury was originally rated under Diagnostic Code 5257, 
which provides ratings for other impairment of the knee that 
includes recurrent subluxation or lateral instability.  
Severe recurrent subluxation or lateral instability of the 
knee is rated at a 30 percent disability rating.  However, 
there is no evidence that the veteran has left knee 
instability.  The December 2004 VA examination report shows 
that there was no valgus or varus laxity and no subluxation.  
The January 2008 examination report shows that there was no 
objective evidence of painful motion, instability, weakness, 
abnormal movement or guarding of movement.  As such, a higher 
rating would not be available under this Diagnostic Code.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).

Since the veteran has a diagnosis of arthritis of the left 
knee, the Board has considered rating the veteran's left knee 
disability under Diagnostic Code 5003, which contemplates 
degenerative arthritis.  Under this code, degenerative 
arthritis is evaluated on the basis of limitation of motion 
of the involved joint.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 20 percent disability rating 
(the maximum allowed) is warranted with x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, 
and a 10 percent disability rating is assigned with x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2007).  

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 and 5261.  Under Diagnostic Code 5260, flexion of 
the leg limited to 30 degrees is rated at a 20 percent 
disability rating and flexion of the leg limited to 15 
degrees is rated at a 30 percent disability rating.  
38 C.F.R. § 4,71a, Diagnostic Code 5260 (2007).  Under 
Diagnostic Code 5261, extension of the leg limited to 15 
degrees is rated at a 20 percent disability rating and 
extension of the leg limited to 20 degrees is rated at a 30 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2007). 

As noted above, the veteran's left knee arthritis will be 
rated based on x-ray evidence of arthritis, unless a 
compensable disability rating is available under Diagnostic 
Codes 5260 or 5261.  The veteran's range of motion of his 
left knee was flexion to 104 degrees with extension at 8 
degrees at his December 2004 VA examination and flexion to 
135/140 and extension at -2 to -3 at his January 2008 VA 
examination.  As such, the veteran's left knee disability 
would not warrant compensable disability ratings for either 
flexion or extension under Diagnostic Codes 5260 or 5261, 
respectively.  38 C.F.R. § 4,71a, Diagnostic Codes 5260, 
5261.  In terms of rating arthritis, when the limitation of 
motion of the specific joint or joints involved is 
noncompensable, a 20 percent disability rating is the maximum 
disability rating for arthritis.  Therefore, a disability 
rating higher than 20 percent would not be available to the 
veteran by rating his left knee disability under the 
Diagnostic Code for arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

The Board notes that VA General Counsel has held that 
separate ratings under Diagnostic Codes 5260 and 5261 may be 
assigned for a disability of the same knee.  VAOPGCPREC 9- 
2004 (Sept. 17, 2004).  However, as the veteran's range of 
motion of his left knee results in noncompensable disability 
ratings for extension and flexion, this is not applicable.

In addition, separate disability ratings are possible for 
arthritis with limitation of motion under Diagnostic Codes 
5003 and instability of a knee under Diagnostic Code 5257.  
See VAOPGCPREC 23-97.  When x-ray findings of arthritis are 
present and a veteran's knee disability is rated under 
Diagnostic Code 5257, the veteran would be entitled to a 
separate compensable rating under Diagnostic Code 5003 if the 
arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98.  However, given that there is no objective 
medical evidence of instability of the veteran's knee, the 
Board finds that a rating under Diagnostic Code 5257 would 
not be appropriate, and a separate rating under Diagnostic 
Code 5003 would not be applicable.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5257 (2007).

The Board has also considered other Diagnostic Codes that 
pertain to disabilities of the knee to determine if a higher 
rating for the veteran's knee would be available.  However, 
the veteran does not have ankylosis of his left knee, so 
Diagnostic Code 5256, pertaining to ankylosis of the knee 
would not be appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 
5256 (2007).  

In reaching this determination, the Board has considered 
whether a higher rating might be warranted for any period of 
time during the pendency of this appeal.  Hart, supra.  But 
there is no evidence that the veteran's service-connected 
residuals of a left knee injury have been persistently more 
severe than the extent of disability contemplated under the 
assigned rating at any time during the appeals period.  

There is no evidence of record that the veteran's service-
connected residuals of a left knee injury cause marked 
interference with employment, or necessitates frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  Therefore, 
it is not required to remand this matter for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2007).  Thus, 
the preponderance of the evidence is against the assignment 
of a disability rating in excess of 20 percent for the 
veteran's residuals of a left knee injury.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that the veteran has had surgeries on his 
left knee, and that separate disability ratings may be 
assigned for surgical scaring associated with a service-
connected disability.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  However, the examiner noted that the veteran's 
surgeries were arthroscopic, which would leave a tiny rounded 
scar through which a 5 millimeter scope is passed.  At the 
examination, the veteran indicated that he could not find the 
scars left behind from his knee surgeries and that he had no 
complaints regarding scars from his left knee surgeries.  As 
such, a separate rating for scars is not warranted.

Increased rating - residuals of a right foot injury 

At his February 2006 hearing, the veteran contended that his 
residuals of a right foot injury are more severe than his 
assigned 10 percent disability rating suggests and that he is 
eligible for a higher disability rating.  

The veteran's residuals of a right foot injury are currently 
service-connected under Diagnostic Codes 5010, pertaining to 
arthritis due to trauma, and 5284, pertaining to foot 
injuries, at a 10 percent disability rating.  Diagnostic Code 
5010 provides that arthritis due to trauma that is 
substantiated by x-ray findings is to be rated as 
degenerative arthritis, under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  As noted above, 
Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Under Diagnostic Code 5284, for foot injuries, moderate 
residuals of foot injuries are rated at a 10 percent 
disability rating and moderately severe residuals of foot 
injuries are rated at a 20 percent disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5284.

By way of history, the April 2003 VA examination report 
reflects that the veteran's right foot was normal to 
inspection, except for a slight bulge at the proximal end of 
the first metatarsal bone.  This area was not tender and had 
the feel of a bony prominence on palpation, and was immobile.  
There was a very mild hallux valgus.  The examiner noted that 
the veteran had pes planus.  Movements of the ankle were 
within normal range.  A contemporaneous x-ray revealed that 
plantar, oblique, and lateral views demonstrated no gross 
abnormality.  The diagnosis was traumatic injury to the right 
foot.  

X-ray reports taken in conjunction with the December 2004 VA 
examination reveal no acute fracture, subluxation of 
dislocation, and that talonavicular osteoarthritis was 
present, characterized by osteophyte formation.  No 
radiopaque foreign bodies were identified.  The examiner 
diagnosed osteoarthritis of the talonavicular bone.

The January 2008 VA examination report reflects the veteran's 
report that, if he takes his medication, there is no constant 
pain in his foot.  He indicated that his foot was stiff and 
weak, that there was no swelling, heat or redness and that 
there was easy fatigability and lack of endurance.  He did 
not report any flare-ups of his foot condition and questions 
regarding additional limitation of motion or functional 
impairment could not be answered.  Upon examination, 
dorsiflexion of the right ankle was 20/20 and plantar flexion 
was 45/45.  Repetitive motion of the ankle did not change the 
ranges of motion because of pain, weakness, fatigue or lack 
of endurance.  There was no objective evidence of painful 
motion, edema, instability, weakness or tenderness.  The foot 
did not show any callosities or skin breakdown.  There were 
no vascular changes and capillary refill time was normal.  
Posterior tibial and dorsalis pedis arteries are palpable.  
The veteran's posture on standing was normal.  He stated that 
he had difficulty with squatting, rising on toes and heels, 
and he was not asked to perform these maneuvers.  Pronation 
and supination were normal and no hallux valgus, hammertoes, 
high arches, clawfoot or other such deformities were noted.  
The veteran was known to have flatfoot condition with no 
complications.  The diagnosis was ligamentous strain of the 
right foot. 

The veteran's symptoms of the disability in his right foot 
are consistent with a finding of moderate residuals of a foot 
injury.  X-ray reports taken in conjunction with the December 
2004 VA examination reveal no acute fracture, subluxation of 
dislocation, and that talonavicular osteoarthritis was 
present, characterized by osteophyte formation.  No 
radiopaque foreign bodies were identified.  The January 2006 
examination report shows that dorsiflexion of the right ankle 
was 20/20 and plantar flexion was 45/45 and that repetitive 
motion of the ankle did not change the ranges of motion 
because of pain, weakness, fatigue or lack of endurance.  
There was no objective evidence of painful motion, edema, 
instability, weakness or tenderness.  Therefore, the 
veteran's current symptomatology of his right foot disability 
more nearly approximates the criteria for a 10 percent 
rating, and the criteria for a 20 percent rating have not 
been met.

The Board has considered other diagnostic codes for rating 
disabilities of the foot.  However, other Diagnostic Codes 
concerning disabilities of the feet are not applicable here 
as the clinical findings do not reflect that the veteran has 
a diagnosis of, or symptomatology that would be equivalent or 
analogous to, a weak foot, pes cavus, Morton's disease, 
hallux valgus, hallux rigidus, hammer toes or malunion or 
nonunion of the metatarsal bones to warrant a rating under 38 
C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5279, 5280, 
5281, 5282 or 5283 (2007).

In reaching this determination, the Board has considered 
whether a higher rating might be warranted for any period of 
time during the pendency of this appeal.  Hart, supra.  But 
there is no evidence that the veteran's service-connected 
residuals of a right foot injury have been persistently more 
severe than the extent of disability contemplated under the 
assigned rating at any time during the appeals period.  

There is no evidence of record that the veteran's service-
connected residuals of a right foot injury cause marked 
interference with employment, or necessitates frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  Therefore, 
it is not required to remand this matter for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2007).  Thus, 
the preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
veteran's residuals of a right foot injury.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).





ORDER

A disability rating in excess of 20 percent for residuals of 
a left knee injury is denied.

A disability rating in excess of 10 percent for residuals of 
a right foot injury with arthritic changes is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


